Matter of Miguel Angel N. v Tanya Lynn A. (2015 NY Slip Op 06560)





Matter of Miguel Angel N. v Tanya Lynn A.


2015 NY Slip Op 06560


Decided on August 18, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 18, 2015

Mazzarelli, J.P., Acosta, Saxe, Manzanet-Daniels, Clark, JJ.


15169

[*1] In re Miguel Angel N., Petitioner-Respondent,
vTanya Lynn A., Respondent-Respondent, The Children's Law Center on behalf of Je'Lynn N., Appellant.


Karen P. Simmons, The Children's Law Center, Brooklyn (Susan M. Cordaro of counsel), for appellant.
Miguel N., respondent pro se.
Karen D. Steinberg, New York, for Tanya Lynn A., respondent.

Order, Family Court, Bronx County (Paul A. Goetz, J.), entered on or about May 19, 2014, which, to the extent appealed from as limited by the briefs, after a hearing, granted respondent mother's petition to modify a consent order of joint legal and physical custody, denied petitioner father's petition for modification of the order, and awarded the mother sole legal and physical custody of the subject child, with parenting time to the father, unanimously modified, on the law, the facts, and in the exercise of discretion, to remand the matter to Family Court to increase petitioner's parenting time, and otherwise affirmed, without costs.
The court made a careful and studied review of all of the relevant factors (see Matter of Alfredo J.T. v Jodi D., 120 AD3d 1138 [1st Dept 2014]). However, while the child's desire that the father be granted custody, or at least more parenting time, is not determinative, it is entitled to great weight (see Melissa C.D. v Rene I.D., 117 AD3d 407, 408 [1st Dept 2014]). Under the circumstances presented by this record, it is appropriate to increase the father's visitation time.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: AUGUST 18, 2015
DEPUTY CLERK